Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 09, 2014

The Court of Appeals hereby passes the following order:

A14A2072. HURT-WHITMIRE v. THE STATE.

      This appeal was docketed on July 11, 2014. As set forth in Court of Appeals
Rules 22 (a) and 23 (a), the appellant’s brief, which shall contain an enumeration of
errors, shall be filed within 20 days of the date of docketing of the appeal. Therefore,
appellant’s brief and enumeration of errors were due no later than July 31, 2014.
Appellant requested an extension of time in which to file the brief and enumeration
of errors, and this Court issued an order granting said request and extended the brief’s
filing date to August 20, 2014.
      As of the date of this order, appellant has failed to file her brief and
enumeration of errors. Accordingly, this appeal is hereby DISMISSED. See Court of
Appeals Rules 13 and 23 (a).

                                        Court of Appeals of the State of Georgia
                                                                             10/09/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.